by the defendant from a judgment of the Supreme Court, Nassau County (Honorof, J.), rendered April 11, 2002, convicting him of robbery in the first degree (two counts), robbery in the second *538degree, assault in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and sentencing him, inter alia, to determinate terms of 25 years for robbery in the first degree.
Ordered that the judgment is modified, as a matter of discretion in the interest of justice, by reducing the sentences for robbery in the first degree to determinate terms of 15 years; as so modified, the judgment is affirmed.
The defendant’s challenges to the denial of his motion to suppress statements he made to police and to the trial court’s jury charge are unpreserved for appellate review (see CPL 470.05 [2]).
Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant was not denied his right to effective assistance of counsel (see People v Benevento, 91 NY2d 708 [1998]).
The defendant’s sentence was excessive to the extent indicated herein.
The defendant’s remaining contentions are without merit. Krausman, J.P, Schmidt, Cozier and Mastro, JJ., concur.